Exhibit (a) MONTHLY CERTIFICATEHOLDERS' STATEMENT DISCOVER CARD MASTER TRUST I Series 2006-2, Subseries 3 Monthly Statement Class A Certificate CUSIP # 254684AE3 Class B Certificate CUSIP # 254684AF0 Distribution Date: February 15, 2013 Month Ending: January 31, 2013 Pursuant to the Series Supplement dated as of July 27, 2006, as amended, (the 'Series Supplement') relating to the Second Amended and Restated Pooling and Servicing Agreement dated as of June 4, 2010, as amended, by and between Discover Bank and U.S. Bank National Association, as Trustee, (the 'Pooling and Servicing Agreement') the Trustee is required to prepare certain information each month regarding current distributions to investors and the performance of the Trust. We have set forth below this information and certain other information required under the Securities Exchange Act of 1934, as amended, for the Distribution Date listed above, as well as for the calendar month ended on the date listed above. The Pooling and Servicing Agreement was filed by the Trust as Exhibit 4.1 to the Trust's Current Report on Form 8-K filed on June 4, 2010, and the Series Supplement was filed by the Trust as Exhibit 4.4 to the Trust's Current Report on Form 8-K filed on July 27, 2006 in each case under the file number 000-23108. Capitalized terms used in this report without definition have the meanings given to them in the Pooling and Servicing Agreement and the Series Supplement. 1. Payments to investors in Series 2006-2, Subseries 3 on this Distribution Date (per $1000 of Class Initial Investor Interest) Series 2006-2, Subseries 3 Total Interest Principal Class A 31 days at 0.28570000 % $ 0.246019438 $ 0.246019438 $ 0.000000000 Class B 31 days at 0.46570000 % $ 0.401019415 $ 0.401019415 $ 0.000000000 Interest Accrual Period: from and including January 15, 2013 to but excluding February 15, 2013 LIBOR Determination Date: January 11, 2013 2 . Principal Receivables for January, 2013 Beginning Principal Balances Ending Principal Balances (a) Aggregate Investor Interest $ 18,627,700,479.00 $ 18,440,200,479.00 Seller Interest $ 15,775,054,101.75 $ 14,770,752,059.22 Total Master Trust $ 34,402,754,580.75 $ 33,210,952,538.22 (b) Group One Investor Interest $ 18,627,700,479.00 $ 18,440,200,479.00 (c) Series 2006-2, Subseries 3 Investor Interest $ 336,843,000.00 $ 336,843,000.00 (d) Class A Investor Interest $ 320,000,000.00 $ 320,000,000.00 Class B Investor Interest $ 16,843,000.00 $ 16,843,000.00 (e) Total Master Trust # of Accounts 19,524,519 19,507,009 (f) Minimum Principal Receivables Balance at the end of the month $ 19,828,172,558.06 (g) Amount by which Master Trust Principal Receivables exceed the Minimum Principal Receivables Balance at the end of the month $ 13,382,779,980.16 1 3 . Allocation of Receivables and other amounts collected during January, 2013 Finance Charge Collections Principal Collections Interchange (a) Allocation between Investors and Seller: Aggregate Investor Allocation $ 228,123,703.25 $ 4,229,415,537.66 $ 57,497,322.77 Seller Allocation $ 193,187,717.62 $ 3,581,702,045.41 $ 48,691,900.03 (b) Group One Allocation $ 228,123,703.25 $ 4,229,415,537.66 $ 57,497,322.77 (c) Series 2006-2, Subseries 3 Allocation $ 4,125,481.44 $ 76,486,463.38 $ 1,039,804.87 (d) Class A Allocation $ 3,919,038.84 $ 72,659,015.76 $ 987,772.15 Class B Allocation $ 206,442.60 $ 3,827,447.62 $ 52,032.72 (e) Discount Series Principal Collections, as applicable, available to other series in Group One, including Series 2006-2, Subseries 3, through reallocation to cover shortfalls in interest and servicing fees and to $ 0.00 N/A N/A reimburse charge-offs (f) Group One Portfolio Yield (FCC yield excludes principal recoveries, see Item 17(b)) 13.48 % N/A 3.70 % (g) Group One Portfolio Yield from Discount Series Principal Collections, as applicable, available to other series in Group One, including Series 2006-2, 0.00 % N/A N/A Subseries 3 (h) Series 2006-2, Subseries 3 Portfolio Yield (FCC yield excludes principal recoveries, see Item 17(b)) 13.48 % N/A 3.70 % January, 2013 (i) Principal Collections as a monthly percentage of Master Trust Receivables at the beginning of January, 2013 22.46 % (j) Finance Charge Collections as a monthly percentage of Master Trust Receivables at the beginning of January, 2013 1.21 % (k) Total Collections as a monthly percentage of Master Trust Receivables at the beginning of January, 2013 23.67 % (l) Interchange as a monthly percentage of Master Trust Receivables at the beginning of January, 2013 0.31 % (m) Total Collections and Interchange as a monthly percentage of Master Trust Receivables at the beginning of January, 2013 23.97 % (n) Discount Series Principal Collections, as applicable, included in item 3(i) above, available to be used as Finance Charge Collections as a monthly percentage of Master Trust Receivables at the beginning of January, 2013 0.00 % (o) Trust Collections deposited for the month Prior Month January, 2013 $ 94,879,854.59 $ 206,376,742.57 2 4 . Information Concerning the Series Principal Funding Account ("SPFA") Beginning Deposits into the SPFA Deficit Amount on Ending Investment SPFA Balance on this Distribution Date this Distribution Date SPFA Balance Income Series 2006-2, Subseries 3 $ 0.00 $ 0.00 $ 0.00 $ 0.00 $ 0.00 5 . Information Concerning Amount of Controlled Liquidation Payments Amount Paid on this Deficit Amount on this Total Payments through Distribution Date Distribution Date this Distribution Date Series 2006-2, Subseries 3 $ 0.00 $ 0.00 $ 0.00 6 . Information Concerning the Series Interest Funding Account ("SIFA") Beginning Interest Deposits into the SIFA Ending SIFA Balance Shortfall on this Distribution Date SIFA Balance Series 2006-2, Subseries 3 $ 0.00 $ 0.00 $ 85,480.59 $ 0.00 7 . Pool Factors for January, 2013 Class A 1.00000000 Class B 1.00000000 8 . Investor Charged-Off Amount Cumulative Investor January, 2013 Charged-Off Amount (a) Group One $ 49,102,406.27 $ 0.00 (b) Series 2006-2, Subseries 3 $ 887,987.80 $ 0.00 (c) Class A $ 843,552.14 $ 0.00 Class B $ 44,435.66 $ 0.00 (d) As an annualized percentage of Principal Receivables at the beginning of January, 2013 3.16 % N/A 9 . Investor Losses for January, 2013 Per $1,000 of Initial Total Series Investor Interest (a) Group One $ 0.00 $ 0.00 (b) Series 2006-2, Subseries 3 $ 0.00 $ 0.00 (c) Class A $ 0.00 $ 0.00 Class B $ 0.00 $ 0.00 3 10. Reimbursement of Investor Losses for January, 2013 Per $1,000 of Initial Total Series Investor Interest (a) Group One $ 0.00 $ 0.00 (b) Series 2006-2, Subseries 3 $ 0.00 $ 0.00 (c) Class A $ 0.00 $ 0.00 Class B $ 0.00 $ 0.00 11. Aggregate Amount of Unreimbursed Investor Losses for January, 2013 Per $1,000 of Initial Total Series Investor Interest (a) Group One $ 0.00 $ 0.00 (b) Series 2006-2, Subseries 3 $ 0.00 $ 0.00 (c) Class A $ 0.00 $ 0.00 Class B $ 0.00 $ 0.00 12. Investor Monthly Servicing Fee payable to Discover Bank on this Distribution Date (a) Group One $ 31,046,167.46 (b) Series 2006-2, Subseries 3 $ 561,405.00 (c) Class A $ 533,333.33 Class B $ 28,071.67 13. Class A Available Subordinated Amount (Note: does not include Subordinate Series) Prior Distribution DateCurrent Distribution Date Series 2006-2, Subseries 3, Class B (a) Total $ 42,105,375.00 $ 42,105,375.00 (b) As a percentage of Class A Invested Amount 13.1579
